EXHIBIT H
                              NUMBER FIFTY-THREE (2020)

    TEMPORARY RESTRICTIONS ON RESTAURANTS, RECREATIONAL,
 ENTERTAINMENT, GATHERINGS, NON-ESSENTIAL RETAIL BUSINESSES,
AND CLOSURE OF K-12 SCHOOLS DUE TO NOVEL CORONAVIRUS (COVID-19)

Importance of the Issue

        The Commonwealth of Virginia continues to respond to the novel coronavirus (COVID-
19) pandemic. On March 13, 2020, I ordered all K-12 schools in the Commonwealth closed for
two weeks. On March 17, 2020, I, along with the Virginia State Health Commissioner, issued an
Order of the Governor and State Health Commissioner Declaration of Public Health Emergency
(later amended) limiting the number of patrons in restaurants, fitness centers, and theaters to no
more than 10 per establishment. Despite these measures, COVID-19 presents an ongoing threat
to our communities. Information from the Virginia Department of Health reveals occurrences of
the virus in every region of the Commonwealth. Indeed, the data suggests that in several
regions there may be community spread of the virus.

        Now, we must take additional long term action to mitigate the impacts of this virus on
our Commonwealth. Guidance on School Closures from the Centers for Disease Control and
Prevention indicates that medium term closures (8-20 weeks) have greater impact on minimizing
the spread of COVID-19 than shorter term closures (2-8 weeks). This guidance is consistent with
the expertise of public health officials and their models of continuing spread of COVID-19
throughout the Commonwealth and the nation. Unnecessary person-to-person contact increases
the risk of transmission and community spread. Consequently, we must limit such interactions to
those necessary to access food and essential materials. Protecting the health and ensuring the
safety of every Virginian is my highest priority.

Directive

       Therefore, by virtue of the authority vested in me by Article V, Section 7 of the
Constitution of Virginia, by § 44-146.17 of the Code of Virginia and in furtherance of Executive
Order 51, I order the following:
1. Effective 11:59 p.m., Tuesday, March 24, 2020 until 11:59 p.m., Thursday, April
   23, 2020, all public and private in person gatherings of 10 or more individuals are
   prohibited.

2. Cessation of all in-person instruction at K-12 schools, public and private, for the
   remainder of the 2019-2020 school year. Facilities providing child care services
   may remain open. On March 18, 2020, the Commissioner of the Virginia
   Department of Social Services, Duke Storen, issued a letter with guidance for
   daycare providers operating in the Commonwealth, including group size limits of
   10 and stringent public health guidelines to prevent the spread of COVID-19.
   That guidance remains effective and I urge all Virginians with school-age
   children to review it. In addition, I urge child care providers to prioritize services
   for children of essential personnel, while asking all families with the ability to
   keep their children home, to do so. To that end, the Virginia Department of
   Social Services and the Virginia Department of Education will issue guidance to
   communities about operationalizing emergency child care services for essential
   personnel.

3. Closure of all dining and congregation areas in restaurants, dining establishments,
   food courts, breweries, microbreweries, distilleries, wineries, tasting rooms, and
   farmers markets effective 11:59 p.m., Tuesday, March 24, 2020 until 11:59 p.m.,
   Thursday, April 23, 2020. Restaurants, dining establishments, food courts,
   breweries, microbreweries, distilleries, wineries, tasting rooms, and farmers
   markets may continue to offer delivery and take-out services.

4. Closure of all public access to recreational and entertainment businesses, effective
   11:59 p.m., Tuesday, March 24, 2020 until 11:59 p.m., Thursday, April 23, 2020
   as set forth below:
          Theaters, performing arts centers, concert venues, museums, and other
           indoor entertainment centers;
          Fitness centers, gymnasiums, recreation centers, indoor sports facilities,
           and indoor exercise facilities;
          Beauty salons, barbershops, spas, massage parlors, tanning salons, tattoo
           shops, and any other location where personal care or personal grooming
           services are performed that would not allow compliance with social
           distancing guidelines to remain six feet apart;
          Racetracks and historic horse racing facilities; and
          Bowling alleys, skating rinks, arcades, amusement parks, trampoline
           parks, fairs, arts and craft facilities, aquariums, zoos, escape rooms, indoor
           shooting ranges, public and private social clubs, and all other places of
           indoor public amusement.
5. Essential retail businesses may remain open during their normal business hours.
   Such businesses are:
          Grocery stores, pharmacies, and other retailers that sell food and beverage
           products or pharmacy products, including dollar stores, and department
           stores with grocery or pharmacy operations;
          Medical, laboratory, and vision supply retailers;
          Electronic retailers that sell or service cell phones, computers, tablets, and
           other communications technology;
          Automotive parts, accessories, and tire retailers as well as automotive
           repair facilities;
          Home improvement, hardware, building material, and building supply
           retailers;
          Lawn and garden equipment retailers;
          Beer, wine, and liquor stores;
          Retail functions of gas stations and convenience stores;
          Retail located within healthcare facilities;
          Banks and other financial institutions with retail functions;
          Pet and feed stores;
          Printing and office supply stores; and
          Laundromats and dry cleaners.
6. Effective 11:59 p.m., Tuesday, March 24, 2020 until 11:59 p.m., Thursday, April
   23, 2020, any brick and mortar retail business not listed in paragraph 5 may
   continue to operate but must limit all in-person shopping to no more than 10
   patrons per establishment. If any such business cannot adhere to the 10 patron
   limit with proper social distancing requirements, it must close.

7. All businesses shall, to the extent possible, adhere to social distancing
   recommendations, enhanced sanitizing practices on common surfaces, and other
   appropriate workplace guidance from state and federal authorities while in
   operation.

8. Although business operations offering professional rather than retail services may
   remain open, they should utilize teleworking as much as possible. Where
   telework is not feasible, such business must adhere to social distancing
   recommendations, enhanced sanitizing practices on common surfaces, and apply
   the relevant workplace guidance from state and federal authorities.

9. Nothing in the Order shall limit: (a) the provision of health care or medical
   services; (b) access to essential services for low-income residents, such as food
              banks; (c) the operations of the media; (d) law enforcement agencies; or (e) the
              operation of government.

       Violation of paragraphs 1, 3, 4, and 6 of this Order shall be a Class 1 misdemeanor
pursuant to § 44-146.17 of the Code of Virginia.

Effective Date of this Executive Order

       This Executive Order shall be effective March 23, 2020, amends Amended Order of the
Governor and State Health Commissioner Declaration of Public Health Emergency, Order of
Public Health Emergency One, and shall remain in full force and in effect until amended or
rescinded by further executive order.

       Given under my hand and under the Seal of the Commonwealth of Virginia, this 23rd day
of March, 2020.




                                                           Ralph S. Northam, Governor



Attest:




Kelly Thomasson, Secretary of the Commonwealth
